               Case 1:18-cv-01318-AWI-SKO Document 81 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4                                      UNITED STATES DISTRICT COURT
 5                                     EASTERN DISTRICT OF CALIFORNIA
 6

 7
                                                                     CASE NO. 1:18-cv-01318-AWI-SKO
 8       UNITED STATES OF AMERICA,
                                                                     ORDER DENYING MOTION TO STAY
 9                        Plaintiff,

10                vs.
                                                                     (Doc. No. 80)
11       PAUL WELDON, STATE OF
         CALIFORNIA FRANCHISE TAX BOARD,
12       THE COUNTY OF FRESNO, AND THE
         CITY OF FRESNO
13
                          Defendants.
14

15

16

17

18              Plaintiff United States of America filed the Complaint in this action on September 25,
19 2018 seeking to reduce certain federal income tax assessments to judgment and foreclose tax liens

20 against property owned by Defendant Paul Weldon at 6519 West Olive Avenue, Fresno,

21 California 93723. Doc. No. 1. On January 22, 2021, the Court issued an order granting the United

22 States’ motion for summary judgment (aside from the request for attorneys’ fees and costs) and

23 directing the United States to “submit a proposed order of sale setting forth terms and conditions

24 of sale consistent with th[e] order or file a status report explaining why additional time is

25 requested within 90 days of the date of electronic service of th[e] order.” Doc. No. 73 at 13:8-11.1

26

27
     1
         All page number citations to documents filed electronically with the Court are to the page numbers in the CM/ECF
28 stamp at the top of each page.
               Case 1:18-cv-01318-AWI-SKO Document 81 Filed 04/21/21 Page 2 of 2


 1              On February 19, 2021, Weldon filed a notice of appeal to the Ninth Circuit, stating that the

 2 Court’s January 22, 2021 order would deprive him of his primary residence and render him

 3 destitute. Doc. No. 74. On April 12, 2021, Weldon filed a motion with this Court to stay

 4 foreclosure and sale that comprises a single sentence. Doc. No. 80.

 5              A party seeking to stay enforcement of a district court order pending appeal must show

 6 “probability of success on the merits and the possibility of irreparable injury” or that “serious legal

 7 questions are raised and that the balance of hardships tips sharply in [his] favor.” See Lopez v.

 8 Heckler, 713 F.2d 1432, 1435 (9th Cir. 1983). Weldon’s one-sentence motion does not contain

 9 any legal argument or meaningful exposition of applicable facts. Moreover, the United States has

10 not yet filed a proposed order of sale with the Court and has at least until April 25, 2021 to do so.2

11 Thus, there is no imminent threat that Weldon will lose his home due to a tax sale pursuant to the

12 Court’s January 22, 2021 order. Further, two months after the notice of appeal was filed, it is not

13 clear from the Court’s docket that Weldon has paid the fees or completed the in forma pauperis

14 filing required to prosecute his appeal. Doc. Nos. 77-79.

15              The Court will therefore deny the motion without prejudice to refiling, with proper factual

16 and legal support, when the status of the appeal is clarified and the United States has set forth a

17 proposed order of sale.

18
     IT IS SO ORDERED.
19

20 Dated:         April 21, 2021
                                                           SENIOR DISTRICT JUDGE
21

22

23

24

25

26

27
     2
         Although the order was dated January 22, 2021, electronic service was not effected until January 25, 2021. Doc. No.
28 73.

                                                                  2
